          Case 4:19-cv-00209-RM Document 80 Filed 07/26/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   William Richard Patton,                         No. CV-19-00209-TUC-RM
10                 Plaintiff,                        ORDER
11   v.
12   Ann Ash, et al.,
13                 Defendants.
14
15           Pending before the Court is Plaintiff’s Subpoena Request Pursuant to Rule 45.
16   (Doc. 77.) Plaintiff requests permission pursuant to Federal Rule of Civil Procedure 45 to

17   issue a subpoena to Tucson Medical Center to obtain documents and photographs
18   pertaining to podiatry treatment he received. (Id.) Defendants have not responded to the

19   Request and the time for doing so has expired. LRCiv 7.2(c).

20           The Certificate of Service for the Subpoena Request indicates that Plaintiff
21   submitted it to institutional authorities for filing with the Court on June 22, 2021. (See
22   Doc. 77 at 2.) Thus, although the request was not filed until July 6, 2021, after the

23   expiration of the discovery deadline (see Doc. 76), the Subpoena Request is timely

24   pursuant to the prison mailbox rule. See Bosley v. Valasco, No. 1:14-cv-00049-MJS(PC),

25   2016 WL 1704159, at *4 (E.D. Cal. Apr. 28, 2016), modified, 2016 WL 2756590 (E.D.

26   Cal. May 12, 2016) (prisoner’s subpoena request deemed timely when he placed it in the
27   institutional mail before the close of discovery) (citing Houston v. Lack, 487 U.S. 266
28   (1988); Campbell v. Henry, 614 F.3d 1056, 1059 (9th Cir. 2010)).
       Case 4:19-cv-00209-RM Document 80 Filed 07/26/21 Page 2 of 2



 1          General Order 18-19 sets forth the procedural requirements for pro se litigants
 2   who wish to serve subpoenas. Pro se litigants must (1) file a motion “in writing, (2) attach
 3   a copy of the proposed subpoena, (3) set forth the name and address of the witness to be
 4   subpoenaed and the custodian and general nature of any documents requested, and (4)
 5   state with particularity the reasons for seeking the testimony and documents.” Gen. Ord.
 6   18-19. Requests for subpoenas that do not comply with these requirements will be
 7   denied. See Withers v. Beecken Petty O'Keefe & Co., No. CV-17-03391-PHX-
 8   DWL(JZB), 2019 WL 1153440, at *2 (D. Ariz. Mar. 13, 2019).
 9          Plaintiff’s Request complies with these requirements. He has attached a copy of
10   the proposed subpoena and has set forth the nature of the documents he requests as well
11   as his reasons for seeking them. (Doc. 77-1.)
12          Accordingly,
13          IT IS ORDERED that the Subpoena Request Pursuant to Rule 45 (Doc. 77) is
14   granted.
15          IT IS FURTHER ORDERED that the Clerk of Court shall forward the subpoena
16   submitted by Plaintiff (Doc. 77-1) to the United States Marshal, and the United States
17   Marshal shall serve the subpoena.
18          Dated this 23rd day of July, 2021.
19
20
21
22
23
24
25
26
27
28


                                                 -2-
